United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60619
                          Summary Calendar


YAYA MOMO KAMARA

                     Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 483 567
                        --------------------

Before KING, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

     Yaya Momo Kamara, a purported citizen of Sierra Leone,

petitions for review of the BIA’s final order of removal.        Kamara

argues that his due process and equal protection rights have been

violated by imposition of the requirement that he file a

grievance with the State Bar of Texas against his former attorney

in order to assert a claim of ineffective assistance of counsel.

We construe the Respondent’s motion for summary affirmance as his

brief.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60619
                               -2-

     This court lacks jurisdiction to consider Kamara’s arguments

because he did not present these claims to the BIA.   See Wang v.

Ashcroft, 260 F.3d 448, 453 (5th Cir. 2001).   Accordingly, the

petition for review is DENIED.

     The Respondent’s motion for summary affirmance is DENIED.

     PETITION FOR REVIEW DENIED; MOTION DENIED.